Citation Nr: 0125362	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-12 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of overpayments of improved disability 
pension benefits in the original amount totaling $28,829.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from May 1964 to June 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

It is noted that the appellant appeared at a video conference 
hearing before the undersigned Member of the Board on June 
25, 2001, at which time he testified with respect to the 
claim now at issue before the Board.  A transcript of that 
hearing has been associated with the record on appeal.

Further development action is set forth in the remand portion 
of this decision.


FINDINGS OF FACT

1.  It is not shown by the evidence that the appellant 
committed a deliberate or intentional act, over which he had 
complete control, which he knew would result in the creation 
of the overpayments of VA pension benefits.

2.  It is also not shown by the evidence that the appellant 
engaged in any deceptive dealing regarding the circumstances 
that led to the creation of the overpayments of VA pension 
benefits.


CONCLUSION OF LAW

The appellant's actions leading to creation of the 
overpayments of his pension benefits, in the original total 
amount of $28,829, did not constitute fraud, 
misrepresentation or bad faith.  38 U.S.C.A. § 5302(c) (West 
1991); 38 C.F.R. § 1.965(b) (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The pertinent facts surrounding the creation of the 
overpayments at issue may be briefly set forth as follows:  
The appellant was found to be basically eligible for VA 
disability pension by rating decision issued in October 1995, 
due primarily to the residuals of a stroke he suffered in 
April 1995.  Medical examinations conducted in connection 
with his stroke and follow-up treatment showed that while the 
appellant was competent, he was aphasic and only able to 
comprehend fifty to sixty percent of the time.  These records 
also showed that he was confined to a wheelchair and required 
the assistance of others with all mobility skills, ambulation 
and activities of daily living  For these reasons, he was 
awarded an additional allowance for aid and attendance 
benefits.

Payment of his pension benefits was approved effective June 
1, 1995, by award action letter issued on October 16, 1995, 
and included additional benefits for his dependent spouse.  
Enclosed with the award notice letter was a VA Form 21-8768 
which contained information concerning his rights to receive 
improved pension benefits, including notice of his obligation 
to promptly notify VA of any income or net worth changes.

Thereafter, the record reflects that the RO was notified by 
an agency matching program that the appellant earned wages 
from employment in 1995 in the amount of $10,302 that he did 
not previously report in connection with his application for 
pension benefits.  Based on this information, the appellant's 
pension award was retroactively adjusted by award action in 
March 1999, creating an overpayment of $3,963.  A subsequent 
overpayment of $24,866 was created in December 1999 based on 
information disclosing that his wife earned wages from 
employment for the years 1996 to 1999, which were not 
reported by the appellant on eligibility verification 
reports.

The appellant did not dispute the amount and/or creation of 
the overpayment, but in April 1999, he requested waiver of 
the debt based on financial hardship.  In a January 2000 
decision, the Committee denied the appellant's request for 
waiver on both overpayments.  The Board observes that the 
Committee determined that the evidence of record showed that 
the appellant committed bad faith by, in essence, willfully 
failing to report his receipt of his additional income in 
1995 as well as his wife's income for the years 1996 through 
1999.  Accordingly, the Committee stated that it could not 
consider his request for waiver of the assessed overpayment 
under the standards of equity and good conscience.

With respect to the Committee's finding of bad faith, in 
argument and hearing testimony submitted in connection with 
this appeal, it has been alleged by and on behalf of the 
appellant that he was not fully aware of his income reporting 
requirements as stipulated in the original award letter of 
October 1995, and that his failure to advise VA of his and 
his wife's income for the years in question was not 
undertaken with intent to seek an unfair advantage.

Analysis

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(a), (c) (West 
1991).  In essence, "equity and good conscience" means 
fairness to both the appellant and to the government.  38 
C.F.R. § 1.965(a) (2001).

However, a finding of fraud, misrepresentation and/or bad 
faith on the part of the appellant precludes consideration of 
waiver of recovery of the debt.  38 C.F.R. § 1.965(b) (2001).  
In other words, if fraud, misrepresentation, or bad faith is 
found, the elements of the standard of equity and good 
conscience are not for consideration, since the granting of 
waiver of recovery is precluded by operation of law.  38 
U.S.C.A. § 5302(c).

"Bad faith" is defined in VA regulations as unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b).

Similarly, to establish fraud or misrepresentation, it must 
be determined that there was a willful misrepresentation of a 
material fact, or the willful failure to disclose a material 
fact, with the intent of obtaining or retaining, or assisting 
an individual to obtain or retain, eligibility for VA 
benefits.  It must be shown that the willful intent to either 
misrepresent or fail to disclose was done with the knowledge 
that such misrepresentation or failure would result in the 
erroneous award or erroneous retention of VA benefits.

After review of the evidence of record, the Board does not 
find that the appellant's actions resulting in the 
overpayments of his VA pension benefits constituted fraud, 
misrepresentation of a material fact, and/or bad faith.  
Specifically, the Board finds no evidence in this case of 
"unfair or deceptive dealing" on the part of the appellant.  
In this regard, there is no evidence of a deliberate act on 
the appellant's part, over which he had complete control, 
which he knew would result in the creation of the 
overpayments in question.

The record clearly shows that the appellant failed to report 
the income his wife received from employment wages in 1996-99 
and he failed to more promptly notify VA of his additional 
income for the year 1995.  Nonetheless, the Board is not 
convinced that his failure to report these facts rises to the 
level of "bad faith."  Indeed, the record simply does not 
reflect that the appellant's failures in these regards were 
"undertaken with intent to seek an unfair advantage and with 
knowledge of the likely consequences . . . ."  The 
evidentiary record, as supported by the argument and 
testimony submitted in connection with this appeal, reflect 
in the Board's view a basic (and, presumably, innocent) 
misunderstanding on the part of the appellant of not only the 
effect his income from employment earned prior to his 
debilitating stroke in April 1995 had on his pension 
benefits, but also the effect his wife's income had on his 
entitlement to these benefits.  As noted above, he is clearly 
impaired mentally due to the effects of the stroke and 
additional evidence in the file - a statement from his wife 
and medical treatment records - even suggests that he may not 
be competent to manage his funds.  He was advised of these 
income-reporting requirements on one occasion in connection 
with the original award in 1995, and there is nothing further 
in the record to show that he actually understood these 
requirements while his wife was earning income from wages in 
1996-99.  Rather, his testimony on appeal (which the Board 
finds credible) and the medical evidence showing that he has 
limited cognitive functioning due to his stroke suggest in 
his favor that he did not understand these requirements, at 
least to the extent that his subsequent failure to comply in 
these regards was undertaken in bad faith as defined by VA 
regulations.  In looking at the entire evidentiary record, 
the facts in this case are viewed by the Board to be 
inapposite to a finding that he was acting in a deceptive 
manner or that he was attempting seek an unfair advantage.

Accordingly, the Board concludes that the appellant's actions 
did not constitute fraud, misrepresentation or bad faith and 
therefore, waiver of recovery of the overpayments of VA 
pension benefits is not precluded by law.


ORDER

To the extent of the finding of no fraud, misrepresentation, 
or bad faith on the part of the appellant as to the 
overpayments of his pension benefits in the original total 
amount of $28,829, the appeal is resolved in his favor.


REMAND

In view of the favorable decision regarding the absence of a 
statutory bar to consideration of waiver of recovery of the 
overpayments of pension benefits, in the original total amount 
of $28,829, the Board must remand this case to the agency of 
original jurisdiction for additional development and 
adjudication.  See 38 C.F.R. § 19.9 (2001).

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5103A and 5107(a), became law.  Implementing 
regulations were published in August 2001.  See 66 Fed. Reg. 
45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159 and 3.326(a)).  The VCAA redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The United 
States Court of Appeals for Veterans Claims has held that the 
provisions of the VCAA are potentially applicable to waiver 
claims pending on the date of the law's enactment.  See 
Weaver v. Principi, 14 Vet. App. 301 (2001).

In view of the foregoing, further appellate consideration will 
be deferred and the case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that any and all notification 
and development actions applicable to the 
appellant's claim and required by the 
VCAA are completed.

2.  The appellant should be requested to 
submit an updated Financial Status 
Report, VA Form 4-5655, with any 
additional supporting documentation 
regarding current income and expenses.  
With respect to this development request, 
reasonable efforts to document the action 
taken should be made.  Also, any lack of 
response or failure to cooperate should 
be clearly documented in the record.

3.  After information concerning the 
appellant's current financial status has 
been obtained, the case should be 
referred to the Committee for a 
determination as to whether or not 
collection of the overpayments of pension 
benefits, in the original total amount of 
$28,829, would be contrary to the 
standard of equity and good conscience.  
Supporting analysis and explanation must 
be provided.  If the findings remain 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case which 
provides adequate notice of all actions 
taken by the agency of original 
jurisdiction subsequent to the issuance 
of the April 2000 statement of the case.  
The appellant must then be afforded an 
opportunity to reply thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



